McCay, Judge.
The statute makes gaming to consist of playing; etc., “for money or other thing of value.” Why are not “checks,” “chips,” and things of this character, just as much things of value as bank notes ? They are both of them only the representatives of value. If a check is good when presented to the banker or dealer for twenty-five cents or one dollar, according to its stipulated value, we are unable to see how it fails to come within the statute any more than if the keeper of the bank had written his formal promise to pay, or the bet. had been for as much money as the check or chip represents. In fact, that is the truth of the case. The bet is really for money, and the check is merely to aid in keeping the account as well as for convenience.
We suspect this case is only, brought here for delay and not really to test the legality of the conviction, and we are sorry we are not able to add to the penalty fixed by the judge for this trifling with the public tribunals.
Judgment affirmed.